                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JOHN   SCHRENKEL     and   JOHN
GOEDE,

           Plaintiffs,

v.                                 Case No:    2:18-cv-382-FtM-29CM

LENDUS, LLC, RPM HOLDINGS I,
LLC, RPM MORTGAGE, INC., and
ERWIN ROBERT HIRT,

           Defendants.



                           OPINION AND ORDER

     This matter comes before the Court on review of defendants

LendUS, LLC and RPM Holdings I, LLC's Amended Motion to Dismiss

First   Amended    Complaint   (Doc.   #16)   filed   on   June    18,   2018.

Plaintiffs filed a Response in Opposition to Motion to Dismiss

First Amended Complaint (Doc. #28) on June 22, 2018.              Also before

the Court is defendant Erwin Robert Hirt’s Motion to Dismiss First

Amended Complaint (Doc. #44) filed on August 3, 2018.             Plaintiffs

filed a Response in Opposition to Hirt’s Motion to Dismiss First

Amended Complaint (Doc. #48) on August 17, 2018.

                               I. Background

     A. The Parties

     Plaintiffs John Schrenkel and John Goede are the principals
of non-party JDJ Management, LLC. 1      (Doc. #3, ¶ 5.)    JDJ Management

owned non-party American Eagle Mortgage Co., LLC, a company that

originated residential mortgages in the United States. (Id. ¶ 23.)

       Defendants RPM Mortgage, Inc. and RPM Holdings I, LLC, are

divisions of and/or under the control of defendant LendUS, LLC.

(Id. ¶¶ 10, 12, 17.)        Defendant Erwin Robert Hirt is the chief

executive officer of the defendant entities. (Id. ¶ 14.)

       B. The Equity Purchase Agreement and Amendments

       On June 30, 2016, Defendant RPM Mortgage entered into an

Equity      Purchase   Agreement   (“EPA”)   with   JDJ    Management   and

plaintiffs to purchase American Eagle Mortgage. (Id. ¶ 26, p. 27,

31.)       Pursuant to the EPA, some cash was paid at the time of

closing, with additional compensation to follow in the form of

earn-out payments.       (Id. ¶ 28.)     The EPA also imposed various

obligations on the parties, several of which are relevant to this

matter.      For its part, RPM Mortgage agreed to assist plaintiffs

with a building loan mortgage by using “commercially reasonable

efforts” to obtain the release of plaintiffs’ personal guarantees

on the mortgage.       (Id. ¶ 42, p. 56.)     Plaintiffs, on the other

hand, agreed to remain employees of American Eagle Mortgage and

enter into employment agreements with RPM Mortgage.          (Id. ¶ 70, p.




       1
       It appears there was a third principal, David Berry, who is
not involved in this litigation. (See Doc. #3, p. 31.)



                                     2
57.)     Both      the   EPA   and    the       employment   agreements   required

plaintiffs execute non-compete agreements in RPM Mortgage’s favor.

(Id. ¶ 73, p. 58, 84.)

       The   EPA    contains    the    following       provision   regarding   the

governing law and the forum for litigation:

             9.7 Governing Law

             (a) This Agreement shall be governed by, and
             construed in accordance with, the Laws of the
             State of Delaware applicable to contracts
             executed in and to be performed in that state.
             All Actions arising out of or relating to this
             Agreement shall be heard and determined in the
             Chancery Court of the State of Delaware or any
             federal court sitting in the State of
             Delaware.     Consistent with the preceding
             sentence, the Parties hereto hereby (i) submit
             to the exclusive jurisdiction of the Chancery
             Court in the State of Delaware or any federal
             court sitting in the State of Delaware for the
             purpose of any Action arising out of or
             relating to this Agreement brought by any
             Party and (ii) irrevocably waive, and agree
             not to assert by way of motion, defense, or
             otherwise, in any such Action, any claim that
             it   is   not   subject  personally   to   the
             jurisdiction of the above-named courts, that
             its property is exempt or immune from
             attachment or execution, that the Action is
             brought in an inconvenient forum, that the
             venue of the Action is improper, or that this
             Agreement or the Contemplated Transactions may
             not be enforced in or by any of the above-
             named courts.

(Id. at 66) (emphasis added).               The EPA also contains a provision

titled “Entire Agreement” which provides:

             This Agreement, including the Disclosure
             Schedules and Exhibits hereto, and the
             Ancillary Agreements  contain the entire



                                            3
            agreement   and   understanding   between   the
            Parties hereto with respect to the subject
            matter hereof and supersede all prior and
            contemporaneous    agreements,    negotiations,
            correspondence,         undertakings        and
            understandings, oral or written, relating to
            the subject matter including the Letter of
            Intent, dated as of March 12, 2016, between
            Seller and Buyer.

(Id. at 67.)       The EPA defines “Ancillary Agreements” as “the

documents, the instruments and agreements to be executed and/or

delivered pursuant to this Agreement or any Ancillary Agreement

including     without   limitation    instruments       of    assignment   and

assumption, and employment agreements.” (Id. at 68.)

      The EPA was amended twice in the year following its execution.

The   first    amendment    (titled       “Amendment    and     Clarification

Agreement”) involved the same parties and clarified the EPA’s earn-

out payments provision.       (Id. ¶ 31, pp. 113-20.)             The second

amendment (titled “Second Amending Agreement”) modified the time

schedules for remittance of the earn-out payments.               (Id. ¶¶ 34-

35, pp. 121-23.)    The second amendment also replaced RPM Mortgage

with LendUSA, LLC as a party to the agreement due to the companies

having previously merged. 2     (Id. at 121.)          While each amendment

made changes to the EPA, neither provided for a new forum-selection

clause.


      2The Amended Complaint asserts that defendant LendUS is
identified in this second amendment as LendUSA, LLC (Doc. #3, ¶
34), a position LendUS has not disputed.



                                      4
      C. The Non-Competition and Non-Solicitation Agreements

      As previously noted, one of the conditions of the EPA was

that each plaintiff had to enter into non-compete agreements. (Id.

at 58.)   On August 1, 2016, each man executed a “Non-competition

and   Non-solicitation   Agreement,”   which   contain   the   following

provisions:

           9. Governing Law.    This Agreement shall be
           construed in accordance with, and governed in
           all respects by, the laws of the State of
           Florida and the federal laws of the United
           States applicable therein.

           10. Exclusive Jurisdiction.      Each of the
           parties hereto irrevocably consents to the
           exclusive jurisdiction and venue of any state
           court in Fort Myers, Florida, or any federal
           court in Florida in connection with any matter
           based upon or arising out of this Agreement
           and the other matters contemplated herein.
           Each party agrees not to commence any legal
           proceedings related hereto except in such
           courts.   By execution and delivery of this
           Agreement, each party hereto irrevocably and
           unconditionally submits to the exclusive
           jurisdiction of such courts and to the
           appellate courts therefrom solely for the
           purposes of disputes arising under this
           Agreement and not as a general submission to
           such jurisdiction or with respect to any other
           dispute, matter or claim whatsoever. . . .
           The parties hereto hereby waive any right to
           stay or dismiss any action or proceeding under
           or in connection with this Agreement brought
           before the foregoing courts on the basis of
           (a) any claim that it is not personally
           subject to the jurisdiction of the above-named
           courts for any reason, or that it or any of
           its property is immune from the above-
           described legal process, (b) that such action
           or proceeding is brought in an inconvenient
           forum, that venue for the action or proceeding



                                  5
             is improper or that this Agreement may not be
             enforced in or by such courts, or (c) any other
             defense that would hinder or delay the levy,
             execution or collection of any amount to which
             any party hereto is entitled pursuant to any
             final   judgment    of    any   court    having
             jurisdiction.


(Id. ¶¶ 69-70, 73, pp. 161-76; 164, 172) (emphasis added).                  The

Non-Competition     and   Non-Solicitation     Agreements    also   directly

refer to the EPA, describing it as the “Acquisition Agreement.”

(Id. at 161, 169.)

      D. Litigation

      In the years following the EPA, disputes arose among the

parties   that    ultimately   led    to   plaintiffs’    employment      being

terminated and litigation commencing in two separate forums.               (Id.

¶¶ 44-79, 121-24.)

             1) Delaware Lawsuit 3

      On March 30, 2018, LendUS filed a lawsuit against plaintiffs

in Delaware state court.            (Doc. #1, p. 10-26.)       The initial

Delaware complaint alleged several claims, including breach of the

EPA, but did not include any claims based on the non-compete

agreements.     (Id.)   However, on June 5, 2018, LendUS moved to file

a   second   amended    complaint    asserting   claims    under    the   Non-

Competition and Non-Solicitation Agreements.              (Doc. #9, p. 5.)


      3The Delaware litigation history is being               described     to
establish the procedural background of the case.



                                       6
Leave to amend was granted, one count was deemed an expedited

claim, and a trial date was scheduled for early October 2018. (Doc.

#47, pp. 4-5.)

           2) Florida Lawsuit

     On April 2, 2018, plaintiffs filed a lawsuit in Florida state

court seeking a declaration that the non-compete agreements are

invalid because LendUS breached multiple provisions of the EPA.

(Doc. #2, pp. 1-10.)     On May 14, 2018, plaintiffs filed their First

Amended Complaint, (Doc. #3), asserting the following state law

claims:

  Count
           Plaintiff(s)       Defendant(s)       Claim Description
  Number
                              LendUS, LLC,
                                               Declaratory Judgment
                             RPM Mortgage,
   One       Schrenkel                           Action under Fla.
                             Inc., and RPM
                                                   Stat. § 86.021
                            Holdings I, LLC

                              LendUS, LLC,
                                               Declaratory Judgment
                             RPM Mortgage,
   Two           Goede                           Action under Fla.
                             Inc., and RPM
                                                   Stat. § 86.021
                            Holdings I, LLC
                              LendUS, LLC,
             Schrenkel       RPM Mortgage,       Unpaid Wages under
  Three
             and Goede       Inc., and RPM      Fla. Stat. § 448.08
                            Holdings I, LLC
                              LendUS, LLC,
             Schrenkel       RPM Mortgage,
   Four                                       Constructive Discharge
             and Goede       Inc., and RPM
                            Holdings I, LLC

                                               Retaliatory Discharge
                              LendUS, LLC,
                                                  under Florida’s
             Schrenkel       RPM Mortgage,
   Five                                        Private Whistleblower
             and Goede       Inc., and RPM
                                                 Act, Fla. Stat. §
                            Holdings I, LLC
                                                     448.102(3)




                                    7
                              LendUS, LLC,
              Schrenkel      RPM Mortgage,
   Six                                            Breach of Contract
              and Goede      Inc., and RPM
                            Holdings I, LLC

              Schrenkel                       Piercing the Corporate
  Seven                          Hirt
              and Goede                           Veil—Alter Ego


                                              Tortious Interference
              Schrenkel
  Eight                          Hirt            with Contractual
              and Goede
                                                     Relations

                              LendUS, LLC,
              Schrenkel      RPM Mortgage,      Unpaid Wages under
   Nine
              and Goede      Inc., and RPM     Fla. Stat. § 448.08
                            Holdings I, LLC


(Doc. #3.)

                        II. Current Proceedings

       On June 1, 2018, LendUS and RPM Holdings removed the Florida

state lawsuit to this Court and then filed their Amended Motion to

Dismiss.     (Doc. #1, 2, 16.)    The motion seeks dismissal of the

First Amended Complaint pursuant to Rule 12(b)(6) for failure to

state a claim, or, in the alternative, based upon the doctrine of

forum non conveniens.     (Doc. #16, pp. 13-21.)    Both arguments rely

on the EPA’s Delaware forum-selection clause.        (Id.)   The motion

also seeks dismissal of the claims against RPM Holdings I, LLC and

RPM Mortgage, Inc. on jurisdictional grounds.       (Doc. #16, pp. 21-

27.)   Because plaintiffs do not oppose dismissal of these parties,

(Doc. #28, p. 1 n.2), only the motion’s failure to state a




                                   8
claim/forum non conveniens arguments as they relate to defendants

LendUS, LLC and E. Robert Hirt need be addressed.

     In August 2018, Hirt filed a Motion to Dismiss First Amended

Complaint seeking dismissal of the two counts pending against him

(Counts Seven and Eight).     (Doc. #44, p. 1.)      Hirt argues dismissal

is required because (1) he is not subject to personal jurisdiction

in Florida, (2) the two counts fall within the scope of the forum-

selection clause of the EPA and should therefore be dismissed as

a failure to state a claim or on forum non conveniens grounds, and

(3) Count Seven fails to state a claim under Delaware law.                (Id.

at 2-3.)    Each of these motions will be addressed in turn.

     A. LendUS’s Motion to Dismiss

       1) Failure to State a Claim Due to Forum-Selection Clause

     LendUS   argues,    in   part,   that   plaintiffs’      First    Amended

Complaint should be dismissed under Rule 12(b)(6) or forum non

conveniens because the EPA’s forum-selection clause requires this

action be filed in Delaware. (Doc. #16, p. 13.) Plaintiffs respond

that dismissal under Rule 12(b)(6) is procedurally inappropriate.

(Doc. #28, p. 7.)     It is unclear whether Rule 12(b)(6) can be used

on forum-selection clauses in this Circuit.

     Twenty   years    ago,   the   Eleventh   Circuit   considered      “the

appropriate vehicle for motions to dismiss on the basis of forum-

selection   clauses”    and   determined     such   motions    are    properly

brought as Rule 12(b)(3) motions to dismiss for improper venue.



                                      9
Lipcon v. Underwriters at Lloyd’s, London, 148 F.3d 1285, 1289-90

(11th   Cir.   1998).         In   making       this    determination,        the   court

recognized that the First Circuit treated motions to dismiss upon

the basis of forum-selection clauses as Rule 12(b)(6) motions.

Id.   at   1290.     Although        the    Eleventh      Circuit       perceived     “no

significant doctrinal error in that approach,” it nonetheless

considered Rule 12(b)(3) the more appropriate vehicle through

which to assert a motion to dismiss.                     Id.; see also Slater v.

Energy Servs. Grp. Int’l, Inc., 634 F.3d 1326, 1333 (11th Cir.

2011) (“[W]e conclude that § 1404(a) is the proper avenue of relief

where a party seeks the transfer of a case to enforce a forum-

selection clause, while Rule 12(b)(3) is the proper avenue for a

party’s    request      for    dismissal         based     on    a     forum-selection

clause.”).

      In   2013,   however,        the   Supreme       Court    held   that    a    forum-

selection clause cannot be enforced by a Rule 12(b)(3) motion to

dismiss.    Atl. Marine Constr. Co., Inc. v. U.S. Dist. Court for W.

Dist. Of Texas, 571 U.S. 49, 52 (2013). Instead, the Supreme Court

held that the appropriate procedural vehicles to enforce a forum-

selection clause were either a motion to transfer under § 1404(a)

(when the clause points to a particular federal district) or a

motion to dismiss under the doctrine of forum non conveniens (when

the clause points to a state or foreign forum).                         Id. at 59-60.

While the Supreme Court expressly declined to consider whether a



                                           10
defendant could obtain dismissal under Rule 12(b)(6), it did note

that even if Rule 12(b)(6) could be used to enforce a forum-

selection clause, it would not change the Court’s conclusions that

§   1404(a)   and    the   forum   non   conveniens   doctrine   “provide

appropriate enforcement mechanisms.”        Id. at 61.

     Since Atlantic Marine, the Eleventh Circuit has not addressed

in a published opinion whether Rule 12(b)(6) can be used to enforce

a forum-selection clause, and the parties disagree as to the rule’s

applicability.      (Doc. #16, p. 13; Doc. #28, p. 7.)      At least two

other circuits have held that a Rule 12(b)(6) motion remains a

permissible method for enforcing forum-selection clauses.             See

Podesta v. Hanzel, 684 Fed. App’x 213, 216 (3d Cir. 2017) (“[W]hile

Podesta is correct that a party may move under 28 U.S.C. § 1404(a)

to transfer a case to another federal court based on a valid forum

selection clause, a Rule 12(b)(6) dismissal is also an acceptable

means of enforcing such a clause when, as here, the clause allows

for suit in either a state or federal forum.”); Claudio-De Leon v.

Sistema Universitario Ana G. Mendez, 775 F.3d 41, 46 n.3 (1st Cir.

2014) (“[A]bsent a clear statement from the Supreme Court to the

contrary, the use of Rule 12(b)(6) to evaluate forum selection

clauses is still permissible in this Circuit, and we will not

decline to review or enforce a valid forum selection clause simply

because a defendant brought a motion under 12(b)(6) as opposed to

under § 1404 or forum non conveniens.”).



                                    11
       Separate from the Rule 12(b)(6) argument, LendUS also argues

for dismissal based on forum non conveniens.               (Doc. #16, pp. 13-

19.)       As the Supreme Court expressly held that the forum non

conveniens doctrine was a proper mechanism for enforcing a forum-

selection clause, it is unnecessary to decide here whether Rule

12(b)(6) remains a viable procedural vehicle.                See Atl. Marine,

571 U.S. at 61 n.4 (noting that even if a motion under Rule 12(b)(6)

could be used to obtain dismissal due to a forum-selection clause,

“defendants would have sensible reasons to invoke § 1404(a) or the

forum non conveniens doctrine in addition to Rule 12(b)(6)”).

           2) Forum Non Conveniens Doctrine Based on Forum-Selection

             Clause

       The    EPA’s    forum-selection       clause    requires    all     actions

“arising out of or relating to” the EPA to take place in Delaware,

(Doc. #3, p. 66), while the forum-selection clauses of the Non-

Competition     and    Non-Solicitation      Agreements    require     a   Florida

venue “in connection with any matter based upon or arising out of”

the agreements. 4          (Id. at 164, 172.)        LendUS asserts that this

matter     should     be   dismissed   under   the    doctrine    of   forum   non

conveniens because the Delaware forum-selection clause in the EPA




       4
       The Court presumes the forum-selection clauses are valid,
see Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d 1279, 1281 (11th
Cir. 2009), and none of the parties have made an argument to the
contrary.



                                        12
“trumps” the Florida forum-selection clauses in the non-compete

agreements.   (Doc. #16, pp. 14-19.)          Plaintiffs respond that the

forum-selection    clauses   in    the    non-compete   agreements    control

because those agreements “form the very basis for this litigation,”

and the forum-selection clauses therein make Florida a mandatory

forum.   (Doc. #28, pp. 2-7.)

       The Court must first determine which of the conflicting

forum-selection clauses applies in this matter.            See Asoma Corp.

v. SK Shipping Co., Ltd., 467 F.3d 817, 822 (2d Cir. 2006) (“Where,

as here, the two sides have put forth different contracts, each

containing a forum selection clause designating a different forum,

and the parties do not dispute the facts which gave rise to those

two conflicting contracts, the court must decide as a matter of

law on the agreed facts which forum selection clause governs.”).

After determining which forum-selection clause applies, the Court

can then address the forum non conveniens issue. See Lazare Kaplan

Int’l Inc. v. KBC Bank N.V., 528 Fed. App’x 33, 35 (2d Cir. 2013)

(finding district court erred in proceeding directly to a forum

non conveniens analysis without first analyzing “the applicability

of each forum selection clause to the various aspects of this

litigation”); APR Energy Ltd. v. Greenhill & Co., LLC, 220 F. Supp.

3d 427, 429 (S.D.N.Y. Dec. 8, 2016) (“Although styled as a forum

non   conveniens   motion,   the   dispositive    issue   here   is   one   of

contract interpretation: Which forum-selection provision governs



                                     13
the   claims    in    this   case—the    English-law         clause   in   the   Non-

Disclosure Agreement, or the paragraph in the Engagement Letter

selecting the courts of New York? . . . The Court must decide this

issue before reaching any forum non conveniens analysis.”).

       The enforceability of a forum-selection clause in a diversity

case is governed by federal law.             Pappas v. Kerzner Int’l Bahamas

Ltd., 585 Fed. App’x 962, 966 n.4 (11th Cir. 2014) (citing P & S

Bus. Machs., Inc. v. Canon USA, Inc., 331 F.3d 804, 807 (11th Cir.

2003)).   When    confronted     with    two    or    more    conflicting      forum-

selection clauses,

              [t]he analysis of which forum selection clause
              to enforce, or whether to enforce any of them
              at all, is dependent upon the facts of a
              particular case.     In line with the fact-
              intensive nature of the analysis, courts have
              taken   varying  approaches   in   determining
              whether to enforce none or merely one of the
              forum selection clauses at issue in a given
              case.

Samuels v. Medytox Sols., Inc., 2014 WL 4441943, *4-5 (D.N.J. Sep.

8,    2014)   (citations     omitted).         In    determining      which    forum-

selection clause to enforce, several courts (including this one)

have examined the claims at issue to determine which contract, and

therefore     which    forum-selection       clause,    applies.        See,     e.g.,

Duffield v. MPC Pipelines, Inc., 2017 WL 89004, *2 n.2 (D.S.D.

Jan. 10, 2017); Nicolais v. Balchem Corp., 2015 WL 6436747, *5

(E.D. Mo. Oct. 22, 2015); Nvision Biomedical Techs., LLC v. Jalex

Med., LLC, 2015 WL 3457678, *2-3 (W.D. Tex. May 29, 2015); Bovie



                                        14
Med. Corp. v. Livneh, 2010 WL 5297172, *3-6 (M.D. Fla. Dec. 20,

2010);      Buffet    Crampon   S.A.S.   v.    Schreiber   &   Keilwerth,

Musikinstrumente Gmbh, 2009 WL 3675807, *4-9 (N.D. Ind. Nov. 2,

2009). 5     In line with the analyses in these cases, the Court will

examine each of the claims plaintiffs raise against LendUS to

determine whether it is based on, arises out of, or relates to the

EPA or the non-compete agreement.

              a. Claim-by-Claim Analysis

                 i.   Count Three Unpaid Wages

        In Count Three, plaintiffs allege they earned nearly $3

million in earn-out payments as part of the EPA that were never

paid.       (Doc. #3, ¶¶ 108-11.)    As the earn-out compensation was

based on a provision of the EPA, the Court finds this claim is

based on, arises out of, and relates to the EPA, and therefore the

EPA forum-selection clause governs.           See Bailey v. ERG Enters.,

LP, 705 F.3d 1311, 1317 (11th Cir. 2013) (“A claim ‘relates to’ a

contract when ‘the dispute occurs as a fairly direct result of the




        5
       While several of these cases addressed conflicting forum-
selection clauses in the context of a forum non conveniens motion,
others were addressing motions to transfer pursuant to § 1404(a)
or pre-Atlantic Marine motions to dismiss under Rule 12(b)(3).
Nonetheless, the Court finds the analyses in these cases
instructive. See Atl. Marine, 571 U.S. at 60 (“Section 1404(a) is
merely a codification of the doctrine of forum non conveniens for
the subset of cases in which the transferee forum is within the
federal court system. . . .”).



                                    15
performance of contractual duties.’” (quoting Telecom Italia, SpA

v. Wholesale Telecom Corp., 248 F.3d 1109, 1116 (11th Cir. 2001)).

                 ii.     Count Four Constructive Discharge

       In     Count    Four,   plaintiffs     allege   LendUS      constructively

discharged them “by refusing to pay them what they had earned,

threatening to not pay them for future work, and demanding that

they commit fraud and misrepresentation.”              (Doc. #3, ¶ 119.)         As

damages, plaintiffs seek lost wages, “including the unpaid earn-

out provision wages,” as well as future compensation they would

have earned.      (Id. at 18.)       Determining the amount of compensation

owed       necessarily    involves    consideration    of    the    EPA   and   the

employment agreements incorporated therein.                 As such, this claim

is based on, arises out of, and relates to the EPA, and therefore

the EPA forum-selection clause governs.

                iii.     Count Five Retaliatory Discharge

       In Count Five, plaintiffs allege they were discharged after

objecting to, and refusing to participate in, LendUS’s fraudulent

activities. 6         (Id. ¶¶ 121-24, 128.)        Specifically, plaintiffs

allege defendants asked them to create a fraudulent $8 million

receivable to LendUS to deceive third parties regarding LendUS’s


       6
       Florida law prohibits an employer from taking retaliatory
personnel action against any employee because the employee has
“[o]bjected to, or refused to participate in, any activity, policy,
or practice of the employer which is in violation of a law, rule,
or regulation.” § 448.102(3), Fla. Stat.



                                         16
financial status, and that their employment was terminated when

they refused. (Id. ¶¶ 124-25.) Once again plaintiffs seek damages

based upon the EPA’s earn-out provision.                  (See id. ¶ 128) (“In

retaliation    for     Messrs.      Schrenkel       and     Goede’s    refusal   to

participate    in     LendUS’    proposed          fraud,     LendUS    wrongfully

discharged Messrs. Schrenkel and Goede, failed to pay them over

$2.7 million due them under the earn-out provision, and wrongfully

denied them the ability to earn the final $622,000 available under

the earn-out provision.”).           Therefore, this claim is based on,

arises out of, and relates to the EPA, and therefore the EPA forum-

selection clause governs.

              iv.     Count Six Breach of Contract

     In Count Six, plaintiffs allege LendUS materially breached

the EPA and its amendments by failing to pay them the money owed

under the earn-out provisions. (Id. ¶ 132.)                   By alleging LendUS

breached the EPA, plaintiffs have made a claim that is based on

and directly arises out of and relates to the EPA, and that

agreement’s forum-selection clause governs.                 See Bovie Med. Corp.,

2010 WL 5297172, *5 (finding that breach of contract claim fell

within the scope of contract’s forum-selection clause).

               v.     Count Nine Unpaid Wages

     In    Count    Nine,   plaintiffs      seek    additional     unpaid   wages,

alleging    that    after   their    employment       was    terminated,    LendUS

reinstated them on April 18, 2018 and restored their previous



                                       17
salary and benefits.        (Doc. #3, ¶¶ 149-50.)       However, LendUS has

failed to pay them any wages since reinstatement.                   (Id. ¶ 151.)

Unlike the previous counts, plaintiffs do not reference the EPA’s

earn-out provision in this claim.           Nonetheless, the Court finds

this claim is based on, arises out of, and relates to the EPA

because it requires reference to plaintiffs’ “previous salary and

benefits”     to    determine   damages.       Therefore,     the    EPA   forum-

selection clause governs.

               vi.     Counts One and Two Declaratory Judgment

      The first two counts of the First Amended Complaint seek a

declaration        that   the   Non-Competition      and      Non-Solicitation

Agreements are unenforceable against Schrenkel (Count One) and

Goede (Count Two) due to LendUS’s breach of the EPA and its

amendments.        (Doc. #3, ¶¶ 83, 96.)    Plaintiffs assert that LendUS

(1) failed to compensate them according to the EPA’s earn-out

payment     provision     and   (2)   failed    to   either    negotiate     the

termination of their personal guarantees on the building loan or

refinance the loan to remove their guarantees.             (Id. ¶¶ 85-87, 98-

100.)     These declaratory judgment counts are the only claims in

the   First   Amended     Complaint   which    reference      the    non-compete

agreements.

      In arguing that the Florida forum-selection clauses should be

enforced, plaintiffs assert that these declaratory judgment claims

are the “focal claims” of the First Amended Complaint.                (Doc. #28,



                                       18
p. 4, n.5.)    However, the central issue in these claims is whether

LendUS breached the EPA.            (See Doc. #3, pp. 13, 16) (seeking a

declaration that defendants materially breached the EPA and a

declaration that the non-compete agreements were therefore not

enforceable because of the material breach of the EPA).                   In fact,

plaintiffs’    own       language    in        the   First      Amended   Complaint

demonstrates these claims “relate” to the EPA.                    (See id. ¶¶ 91,

104 (“Because LendUS breached the EPA in multiple ways, it cannot

benefit from or enforce the Restrictive Covenant Agreements that

are   based   on   the    full   performance         of   the   EPA   transaction.”

(emphasis added)); Bailey, 705 F.3d at 1317 (“A claim ‘relates to’

a contract when ‘the dispute occurs as a fairly direct result of

the performance of contractual duties.’” (quoting Telecom Italia,

SpA, 248 F.3d at 1116).

      Since the central issue in the declaratory judgment claims at

least “relates to” the EPA, the court finds that the claims are

primarily “arising out of or relating to” the EPA, and are not

“based upon or arising out of” the non-compete agreements.                     See

Buffet, 2009 WL 3675807, *8 (“[I]t appears that the Sale and

Purchase Agreement and Assignment will be less significant in

determining the outcome of Buffet’s claims involving Schreiber’s

sale of the LE.      The central issue in those claims is whether,

notwithstanding the parties’ agreement in the Assignment or Sale

and Purchase Agreement, Schreiber could use the work-in-progress



                                          19
materials and sell them under its own brand.        Resolution of this

question will require interpretation of the Wooden Instruments

Agreement, the parties’ course of dealing with respect to that

agreement, and the Paris court’s interim orders with respect to

that agreement.     Since the Wooden Instruments Agreement must be

construed to determine this central issue, its forum selection

trumps the forum selection clauses in the Assignment and Sale and

Purchase Agreement.”).     Therefore, the Court concludes the EPA’s

Delaware forum-selection clause governs these counts.

             b. Forum Non Conveniens Analysis

       Having determined that each of plaintiffs’ claims against

LendUS fall within the scope of the EPA’s forum-selection clause,

the Court now proceeds to the forum non conveniens analysis. Forum

non conveniens allows a court to decline jurisdiction over a case

if there is a more convenient forum for the case to be litigated.

Esfeld v. Costa Crociere, S.P.A., 289 F.3d 1300, 1302 n.4 (11th

Cir.   2002).     Typically,   to   obtain   dismissal   for   forum   non

conveniens, the moving party must demonstrate: (1) an adequate

alternative forum is available, (2) public and private factors

weigh in favor of dismissal, and (3) the plaintiff could reinstate

his suit in the alternative forum without undue inconvenience or

prejudice.      See Leon v. Million Air, Inc., 251 F.3d 1305, 1311

(11th Cir. 2001).




                                    20
     However, the Supreme Court has set forth a “modified version”

of the forum non conveniens doctrine when there is a valid forum-

selection clause in a contract.           Pappas, 585 Fed. App’x at 964

(citing Atl. Marine, 134 S. Ct. 568, 581-83).           Under that version,

the burden is on the plaintiff to show that dismissal of the First

Amended Complaint is unwarranted, and a court may weigh only public

interest factors in determining if a plaintiff has met this burden.

Id.; see also GDC Acquisitions, LLC v. Gov’t of Belize, 749 F.3d

1024, 1029 (11th Cir. 2014) (“A binding forum-selection clause

requires the court to find that the forum non conveniens private

factors entirely favor the selected forum.”).              Additionally, a

valid forum-selection clause is “given controlling weight in all

but the most exceptional cases.” Atl. Marine, 571 U.S. at 63

(quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33

(1988)).

     Since    the   EPA   contains   a    valid-forum    selection   clause

applicable to each of the claims against LendUS, plaintiffs bear

the burden to show that dismissal of the First Amended Complaint

is unwarranted.     As noted, only public interest factors may be

considered.   Atl. Marine, 571 U.S. at 64.       Public interest factors

include: (1) the administrative difficulties stemming from court

congestion; (2) the interest in having localized controversies

decided at home; (3) the interest in having the trial of a

diversity case in a forum that is familiar with the law that must



                                     21
govern the action; (4) the avoidance of unnecessary problems of

conflict of laws, or the application of foreign law; and (5) the

unfairness of burdening citizens in an unrelated forum with jury

duty.   Kolawole v. Sellers, 863 F.3d 1361, 1372 (11th Cir. 2017)

(citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)).

     While   plaintiffs    briefly   argue    that   the   public   interest

factors “heavily favor” litigation in Florida, (Doc. #28, p. 6),

the Court finds this is not one of the rare cases in which a valid

forum-selection   clause    should    not    be   enforced   on   forum   non

conveniens grounds.   See Atl. Marine, 571 U.S. at 64 (noting that

because the public-interest factors will rarely defeat a transfer

motion, “the practical result is that forum-selection clauses

should control except in unusual cases”); GDC Acquisitions, 749

F.3d at 1028 (noting that “an enforceable forum-selection clause

carries near-determinative weight” in the forum non conveniens

analysis).   Instead, virtually all of the public factors weigh in

favor of the enforcement of the choice of forum clause. Therefore,

LendUS’s motion to dismiss is granted, and Counts One through Six

and Count Nine are dismissed without prejudice.

        B. Hirt’s Motion to Dismiss

     Defendant Hirt’s motion seeks dismissal of the piercing the

corporate veil (Count Seven) and tortious interference (Count

Eight) claims made against him personally. As grounds, Hirt argues

(1) he is not subject to personal jurisdiction in Florida, (2) the



                                     22
claims fall within the scope of the EPA’s forum-selection clause,

and (3) Count Seven fails to state a claim under Delaware law.

(Doc. #44, pp. 2-3.)    Because the Court finds the second argument

is dispositive, the remaining two will not be addressed. 7

         1) Forum Non Conveniens

     Like LendUS, Hirt argues that the claims against him should

be dismissed on forum non conveniens grounds because of the EPA’s

Delaware forum-selection clause. 8      (Id. at 16-18.)   Plaintiffs

respond that the non-compete agreements apply and therefore the

Florida forum-selection clauses in those agreements should be

enforced.    (Doc. #48, p. 9.)

            a. Applicability of EPA Forum-Selection Clause to Hirt

     Prior to addressing the merits of Hirt’s claim, it is first

necessary to determine whether the EPA’s forum-selection clause

applies to him.    The EPA was an agreement between RPM Mortgage,

JDJ Management, and plaintiffs.     While Hirt was a signatory to the




     7 A federal district court may decide a forum non conveniens
issue prior to resolving a lack of personal jurisdiction issue.
Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S.
422, 432 (2007).
     8 Hirt also argues the claims should be dismissed pursuant to
Rule 12(b)(6) for failure to state a claim. (Doc. #44, p. 13.)
However, as discussed previously, whether Rule 12(b)(6) can be
used to enforce a forum-selection clause in this Circuit remains
an unanswered question.    See supra pp. 9-12.    Therefore, only
Hirt’s forum non conveniens argument will be addressed.



                                   23
agreement, it was only as a corporate representative. 9           Hirt now

seeks to enforce the EPA for claims made against him individually.

Plaintiffs do not contest Hirt’s ability to rely on the EPA

(although they assert such reliance is misplaced).          Courts in this

Circuit have allowed a business’s representative to enforce a

forum-selection clause even when the representative was not a

signatory to the underlying agreement.           See Xena Invs., Ltd. v.

Magnum Fund Mgmt. Ltd., 726 F.3d 1278, 1285 (11th Cir. 2013)

(affirming district court’s decision to allow company’s “principal

decision maker” to enforce forum-selection clause when company was

a signatory to the agreement containing the clause but he was not);

Elite Advantage, LLC v. Trivest Fund, IV, L.P., 2015 WL 4982997,

*7    (S.D.   Fla.    Aug.   21,   2015)    (“Officers,    directors,    and

shareholders of signatories to contracts are sufficiently closely

related to the signatories’ contracts to enable them to enforce

the   contracts’     forum   selection    clauses.”).     Similarly,    other

courts have bound a corporation’s officer to a forum-selection

clause even when the officer signed the agreement containing the

clause only in an official capacity.          See, e.g., Mozingo v. Trend

Personnel Sers., 2011 WL 3794263, *8 (D. Kan. Aug. 25, 2011)




      9In an affidavit filed with his motion to dismiss, Hirt
stated that he signed the EPA in his capacity as chief executive
officer of RPM Mortgage and RPM Holdings, and he “did not execute
the EPA in [his] personal capacity.” (Doc. #44-1, p. 25.)



                                     24
(“Bobst occupies a . . . position as president of Trend Personnel

and signed the Bonus Agreement in his capacity as its president.

Nevertheless, it was, or should have been, foreseeable that the

clause might apply to him personally for disputes arising out of

the agreement.”); Firefly Equities, LLC v. Ultimate Combustion

Co., Inc., 736 F. Supp. 2d 797, 800 (S.D.N.Y. 2010) (“It is clear

to the Court that Staroselsky is related to UCC closely enough

that he should be bound by the forum selection clause to which he

agreed on UCC’s behalf. Based on the fact that Staroselsky himself

signed the MOU (albeit in his representative rather than individual

capacity), it was—or should have been—foreseeable to him that the

clause might have application to disputes arising under that

agreement that also involved him.”).

     The Court find that as the chief executive officer of RPM

Holdings and RPM Mortgage, Hirt was sufficiently closely related

to the EPA to enforce the forum-selection clause.     Furthermore,

because Hirt was a signatory to the EPA, it was foreseeable any

claims related to the EPA made against him individually would fall

within the scope of the EPA’s forum-selection clause.   Therefore,

the Court finds Hirt can enforce the EPA’s forum-selection clause

to the extent the claims made against him fall within the clause’s

scope.




                                25
            b. Claim-by-Claim Analysis

     Turning to the merits of Hirt’s forum non conveniens argument,

the Court will conduct the same claim-by-claim analysis undertaken

for LendUS’s motion to dismiss.               See supra pp. 15-20.          If the

claims arise out of or relate to the EPA, then the Delaware forum-

selection clause applies.

                i.    Count Seven Piercing the Corporate Veil

     In Count Seven, plaintiffs allege that LendUS is “insolvent,

severely undercapitalized, and unable to meet financial covenants

required by its lenders and counterparties.”                (Doc. #3, ¶ 135.)

Plaintiffs also allege that LendUS and Hirt “failed to observe

corporate formalities” and “engaged in financial chicanery” to

underreport to plaintiffs the net income generated by American

Eagle Mortgage.       (Id. ¶¶ 136-37.)       Finally, plaintiffs accuse Hirt

of committing fraud against creditors and siphoning corporate

funds from LendUS “to purchase multiple homes, planes, and cars

for his personal use.”            (Id. ¶¶ 138, 140.)       Plaintiffs conclude

that LendUS “functioned as a façade for the dominant shareholder,”

Hirt, and serves as his alter ego.            (Id. ¶¶ 139, 141.)      Plaintiffs

request   the   Court      “disregard   the    corporate    form,     pierce   the

corporate veil, and impose personal liability” on Hirt.                     (Id. ¶

142.)

     While none of these factual allegations refer directly to

either    the   EPA   or    the    non-compete    agreements,    it    is    clear



                                        26
plaintiffs are seeking to hold Hirt personally liable for damages

caused by LendUS’s alleged breach of the EPA.       In the First Amended

Complaint’s factual section, which is adopted, incorporated, and

re-alleged in each of the nine claims, plaintiffs accuse Hirt of

purposefully using money that was intended as payment to them “to

fund his own lavish lifestyle, which included private airplanes,

multiple homes, and expensive cars.”           (Id. ¶ 77.)    Plaintiffs

conclude that “[b]ut for Mr. Hirt’s cavalier attitude regarding

his use of company money, LendUS would not have faced the cash

shortages that ultimately led to the unwillingness and inability

to compensate Messrs. Schrenkel and Goede as previously agreed.”

(Id. ¶ 78.)     Plaintiffs also state that after failing to induce

them    into   unethical    and   fraudulent   behavior,   Hirt    decided

plaintiffs “would never be paid the money they were already owed,”

and    restructured   the   divisional   income   statement   to   prevent

plaintiffs “from ever being rewarded for the division’s efforts in

the future.”    (Id. ¶ 79.)   As the “previously agreed” compensation

and “the money they were already owed” was determined by the EPA

and incorporated employment agreements, plaintiffs are essentially

accusing Hirt of causing LendUS to breach these agreements.           This

conclusion is supported by plaintiffs’ request for damages, which

is “an amount to be proven at trial but exceeding $2.7 million.”

(Id. at 22.)     As noted previously, $2.7 million is the amount of




                                    27
compensation plaintiffs allege they are due under the EPA’s earn-

out provision.          (Id. ¶¶ 38, 48.)

            Like the declaratory judgment claims, the Court finds that

the central issue in this claim is whether LendUS breached the

EPA.        By plaintiffs’ own assertions, Hirt’s alleged actions only

damaged plaintiffs if they caused LendUS to not pay plaintiffs the

compensation owed under the EPA.            Because this claim is ultimately

based upon the EPA, the Court concludes it arises out of or relates

to the EPA.          Therefore, the Delaware EPA clause applies. 10

                 ii.       Count Eight Tortious Interference

       In Count Eight, plaintiffs claim to have incurred substantial

damages caused by Hirt tortiously interfering “with the business

and contractual relationships between LendUS and JDJ and Messrs.

Schrenkel and Goede.”           (Id. ¶¶ 145, 147.)    Plaintiffs previously

accused       Hirt    of    intentionally   interfering   with   the   parties’

business relationship “by refusing to pay them as promised and

causing his subordinates at LendUS to not honor the company’s

obligations.”          (Id. ¶ 76.)      Once again, it is clear that the


       10
        Apart from the forum non conveniens issue, plaintiffs’
piercing the corporate veil/alter ego claim fails to state a claim
upon which relief could be granted. See Blair v. Infineon Techs.
AG, 720 F. Supp. 2d 462, 469 n.10 (D. Del. 2010) (“Plaintiffs list
‘alter ego’ as a separate claim in their complaint. . . . However,
‘[p]iercing the corporate veil is not itself an independent []
cause of action, but rather is a means of imposing liability on an
underlying cause of action.” (quoting Peacock v. Thomas, 516 U.S.
349, 354 (1996)).



                                         28
contractual       relationships         referenced      are     the     EPA    and     the

employment agreements, which contained the terms of plaintiffs’

compensation.         As with the previous claim, this determination is

supported by plaintiffs seeking an amount exceeding $2.7 million

in damages.          (Id. at 23.)       As plaintiffs are accusing Hirt of

tortiously interfering with the EPA, this claim also arises out of

or relates to the EPA.               Therefore, the Delaware forum-selection

clause applies.

               c. Forum Non Conveniens Analysis

     Having determined both claims against Hirt arise out of or

relate    to    the    EPA,    the   EPA’s    forum-selection         clause    will    be

enforced unless plaintiffs can show that dismissal is unwarranted.

See Pappas, 585 Fed. App’x at 964 (citing Atl. Marine, 134 S. Ct.

at 581-83).           Again, the Court may weigh only public interest

factors in determining if plaintiffs have met this burden.                             Id.

While    plaintiffs      note    that    they     are   Florida       citizens,      doing

business in Florida, and seeking to determine their rights under

Florida    contracts,         they   also    acknowledge      that     “it    should    be

difficult      for    either    side    of   this   dispute     to     in    good    faith

characterize the public interest factors as being significantly

outside of equipoise.”           (Doc. #48, p. 11.)           The Court agrees and

finds    the     EPA’s    forum-selection         clause      should    be     enforced.

Therefore, Hirt’s motion to dismiss is granted.




                                             29
     Accordingly, it is hereby

     ORDERED:

       1. Defendant RPM Mortgage, Inc. and RPM Holdings I, LLC are

          dismissed without objection by plaintiffs.          (Doc. #28,

          p. 1 n.2.)

       2. Defendants LendUS, LLC and RPM Holdings I, LLC's Amended

          Motion to Dismiss First Amended Complaint (Doc. #16) is

          DENIED as moot as to RPM Holdings I, LLC and GRANTED as

          to LendUS, LLC.

       3. Defendant      Hirt’s   Motion   to   Dismiss   First   Amended

          Complaint (Doc. #44) is GRANTED.

       4. The    First    Amended   Complaint    is   dismissed   without

          prejudice.

     DONE AND ORDERED at Fort Myers, Florida, this 30th day of

October, 2018.




Copies: Counsel of record




                                    30
